                                                                            '7 , ^

                                                                    U.S. D'U ! R;C r COUrU
                                                                       SAVANNAH OIV.
              UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF GEORGIA                     20!9f^P'R26 PH2:09
                          SAVANNAH DIVISION
                                                                 CLERK



UNITED STATES OF AMERICA

     V.                                         INFORMATION
                                                MJ# 419-00013
DANIEL OPAZO

           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED,this^iiday of                            2019.



                                   HON. 0. L. RAY                   ^                    ^
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
